           Case 1:19-cr-00081-DAD-BAM Document 30 Filed 06/16/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00081-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           AND ORDER
14   DEENA VANG LEE,                                     DATE: June 22, 2020
                                                         TIME: 2:00 p.m.
15                               Defendant.              COURT: Hon. Barbara A. McAuliffe
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on June 22, 2020.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 September 14, 2020, and to exclude time between June 22, 2020, and September 14, 2020, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes investigative reports, tax returns, and other investigative material comprising over

27          28,000 pages of material. All of this discovery has been either produced directly to counsel

28          and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00081-DAD-BAM Document 30 Filed 06/16/20 Page 2 of 3


 1                 b)      Counsel for defendant desires additional time to conduct investigation and

 2          research related to the charges, to conduct investigation and research related to the charges, to

 3          review discovery for this matter, and to discuss possible resolutions with the government and the

 4          defendant.

 5                 c)      Counsel for defendant believes that failure to grant the above-requested

 6          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7          into account the exercise of due diligence.

 8                 d)      The government does not object to the continuance.

 9                 e)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of June 22, 2020 to September 14,

14          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16          of the Court’s finding that the ends of justice served by taking such action outweigh the best

17          interest of the public and the defendant in a speedy trial.

18          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.
21          IT IS SO STIPULATED.

22
      Dated: June 15, 2020                                    MCGREGOR W. SCOTT
23                                                            United States Attorney
24
                                                              /s/ VINCENTE A.
25                                                            TENNERELLI
                                                              VINCENTE A. TENNERELLI
26                                                            Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00081-DAD-BAM Document 30 Filed 06/16/20 Page 3 of 3

     Dated: June 15, 2020                              /s/ RICHARD M. OBERTO
 1                                                     RICHARD M. OBERTO
                                                       Counsel for Defendant
 2
                                                       DEENA VANG LEE
 3

 4

 5                                              ORDER

 6         IT IS SO ORDERED that the Status Conference is continued from June 22, 2020, to September

 7 14, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to

 8 18 U.S.C.§ 3161(h)(7)(A), B(iv).

 9 IT IS SO ORDERED.
10
       Dated:    June 16, 2020                          /s/ Barbara   A. McAuliffe       _
11                                               UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        3
30    PERIODS UNDER SPEEDY TRIAL ACT
